Title: To Thomas Jefferson from Albert Gallatin, 6 October 1803
From: Gallatin, Albert
To: Jefferson, Thomas


          
            
              Dear Sir
            
            Thursday afternoon 6 Oct. 1803
            
          
          The navy estimates have not yet been sent to Mr Smith for approbation & the substance will be communicated to me to morrow morning. I will call with it on you so that you may write by to morrow’s mail. 
          I find that the establishment now consists of 
          
            
              
              The Constitution
              }
              each 44
            
            
              
              The Philadelphia
            
          
          & five small vessels all of which are now out & intended to stay the whole year as the crew is enlisted for two years. In my opinion one half of the force vizt. one frigate & two or three small vessels were amply sufficient. The large item of repairs for vessels may be postponed till next year
          With respect Your obt. Servt.
          
            
              Albert Gallatin
            
          
        